DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it includes the limitation “...create an image by synthesizing the diagnosis support information and elastographic image data of the region of interest into the ultrasound image”; however, no elastographic image data as been created/generated.  Furthermore, the claim appears to be missing a step of generating/acquiring elastographic image data (emphasis added).  Claim 1 is also rejected because it is unclear if “a predetermined region” (line 5) is the same as the set region of interest as now claimed.  Claim 10 is rejected because it is unclear if “an elastographic image” is the same as the elastographic image data set forth in claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0148676 to Choi et al. “Choi” in view of U.S. Publication No. 2015/0190120 to Huang et al. “Huang”.  
As for Claims 1-2 and 10-12, Choi discloses an ultrasound system and method for providing elasticity information of regions within the body (Abstract) wherein the system includes an image processing unit (e.g. 1030 in Fig. 23 and corresponding descriptions) to generate and display a superimposed elastography image over a B-mode image (Fig. 15B and corresponding descriptions).  Choi depicts (Fig. 15B) where imaged regions may be extracted and diagnosed.  For example, the ultrasound apparatus may mark a first indicator indicating a malignant tumor, near the first tumor of interest (TOI) having a high probability of being a malignant tumor and a second indicator indicating a benign tumor (Paragraph [0147]).  Choi explains that the elastography data (e.g. shear modulus) may be displayed as a particular color based on thresholds (Paragraph [0108]).  Accordingly, such disclosures are considered to read on the claimed steps of creating an ultrasound image, calculate elasticity information in predetermined region (e.g. whole image), extract/identify a region where elasticity information satisfies a predetermined condition (e.g. threshold, benign, malignant, etc.), calculate diagnosis support information (e.g. priority; malignant, benign based on elasticity information) that 
However, Choi does not expressly disclose a step of setting a region of interest that includes the first and second extracted regions as now claimed.  In other words, it appears that Choi calculates elasticity information on the entire ultrasound image and not only at a user set ROI.
Huang teaches from within a similar field of endeavor with respect to ultrasound image processing (Abstract) where an ROI is established on a B-mode image via a user interface (Paragraph [0040]).  Huang explains that the set ROI may be used by an elasticity measuring unit to perform measurement of elasticity-related data for the ROI (Paragraph [0040]) and that the ROI need not be an exact match to any particular lesion so long as the ROI roughly overlaps a lesion area (Paragraphs [0044]-[0045]).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the ultrasound observation apparatus and method described by Choi to allow a user to set an ROI for elasticity measurement as described by Huang in order to only acquire elasticity data in a desired region and thus, enhance the efficiently of the exam by not acquiring unnecessary data (e.g. outside a region of interest).  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  Examiner notes that in the modified system, multiple lesions may be still be identified as described by Choi so long as the set ROI overlaps the lesions.  

With respect to Claim 6, Choi teaches where the processor sets the region of interest by centering a center of mass of the extracted region such that a ratio between an area of the extracted region and an area of a surrounding region thereof becomes a predetermined value 

Regarding Claim 7, Examiner notes that the boundary set by the processor automatically or through user input as described above is considered a “closed region” where stiffness is maintained for a predetermined amount of time (e.g. image acquisition time) and for a predetermined area in its broadest reasonable interpretation.  For example, Choi explains where a closed region is where a relatively stiff region occupies a predetermined area or larger (““image processing unit 1030 may extract an ROI from the ultrasound image by using an image processing algorithm” [0225] with a “region having a certain size” [0232], this is described in the context of a tumor of interest as well where “the ultrasound apparatus 1000 may detect the TOI in further consideration of the information about the SOI (Size Of Interest). For example, when a predetermined SOI is about 20 mm2 or more, the ultrasound apparatus 1000 may detect a TOI, having a size of about 20 mm2 or more, from among at least one detected tumor on the basis of the EOI information” [0092]).

As for Claims 15-16, Examiner notes that the modified system would read on the limitations of Claim 15 if and when there is only one tumor or lesion in the set ROI and would also read on the limitations of Claim 16 if and when two tumors or lesion are found in the set ROI.  
With respect to Claim 17, Huang explains several embodiments where a second ROI is defined based on the first ROI and wherein the second ROI may be a predetermined shape around the first ROI by expanding (e.g. resetting) the first ROI by a predetermined factor (Paragraphs [0017], [0046] and [0055]).  
.  

Claims 5, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Huang as applied to Claim 1 above and in further view of U.S. Publication No. 2014/0204242 to Anderson.  
As for Claims 5, 8, and 12, Choi and Huang disclose an ultrasound imaging system and method as described above which can indicate a priority of tumors to a user.  However, the art of record merely displays the tumors as regions 1 and 2 (Fig. 15B) which is considered to be ordered in its broadest reasonable interpretation.  Moreover, Examiner notes that the particular display order is considered an obvious design choice in the absence of showing any criticality or unexpected result.  
Nonetheless, Anderson teaches from within a similar field of endeavor with respect to medical image analysis where a user may filter “clinical findings” based on importance (e.g. most significant, most suspicious, etc.) (Paragraph [018]).  
Accordingly, one skilled in the art would have been motivated to have modified the user input described by Choi and Huang  to accept user inputs to prioritize displayed information as described by Anderson as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Response to Arguments
Applicant’s arguments filed 10/20/2021 have been considered but are moot in view of the updated grounds of rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,320,651 to Vining et al. which discloses an image analysis and reporting system (Abstract) that conveys “a priority descriptor” to a user such that findings may be sorted by priority (Fig. 9B).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793